     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 1 of 30 Page ID #:1



     Nick Brustin                               Angela Berry (California Bar No. 157379)
1    (New York Bar No. 2844405)                 Angela Berry, a Prof. Law Corp.
2    E-mail: nick@nsbcivilrights.com            16133 Ventura Blvd Ste 700
     Anna Benvenutti Hoffmann                   Encino, California 91436-2406
3    (New York Bar No. 4412011)                 T: (866) 285-1529; F: 866-285-1181
4    E-mail: anna@nsbcivilrights.com            E: angela@guardingyourrights.com
     Richard Sawyer
5    (New York Bar No. 5237854)                 Ian Wallach (California Bar No. 237849)
6    E-mail: rick@nsbcivilrights.com            The Law Offices of Ian Wallach, P.C.
     Neufeld Scheck & Brustin, LLP              11400 West Olympic Boulevard, Ste 1500
7    99 Hudson Street, 8th Floor                Los Angeles, California 90064
8    New York, New York 10013                   T: 213.375.0000; F: 213-402-5516
     T: 212-965-9081; F: 212-965-9084           E: iwallach@wallachlegal.com
9    (Pro Hac Vice Applications Pending)
10
11   Attorneys for Plaintiffs
     RUBEN AND MARIA MARTINEZ
12
13                          UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                               WESTERN DIVISION
16
     RUBEN MARTINEZ, and MARIA                  Case No: 2:20-cv-10559
17   MARTINEZ,
18                                              PLAINTIFFS RUBEN MARTINEZ
                  Plaintiffs,                   AND MARIA MARTINEZ’S
19                                              COMPLAINT
             v.
20
     CITY OF LOS ANGELES,                       JURY TRIAL DEMANDED
21   ANTHONY RAZO, SALVADOR
     LIZARRAGA, WILLIAM
22   EAGLESON, and MARILYN DROZ;
23                Defendants.
24
25
26
27
28
                                            1
                                  COMPLAINT AND JURY DEMAND
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 2 of 30 Page ID #:2




1          Plaintiffs Ruben and Maria Martinez, by and through their attorneys, the law
2    firms of Neufeld, Scheck & Brustin, LLP, Angela Barry, a Prof. Law Corp., and the
3    Law Offices of Ian Wallach, P.C., allege as follows:
4                                       INTRODUCTION
5          1.     Plaintiff Ruben Martinez spent more than 12 years wrongfully imprisoned
6    for crimes he did not commit: a string of five armed robberies between 2005 and 2007
7    at an Earl Scheib Paint and Body location on South Soto Street in Boyle Heights, Los
8    Angeles. In 2018 and 2019, spurred by a former L.A. County sheriff’s deputy
9    convinced of Martinez’s innocence, the prosecution conducted a thorough
10   reinvestigation and concluded Martinez was innocent. Los Angeles District Attorney
11   Jackie Lacey admitted “my office not only lost faith in the conviction but also we
12   believe that Mr. Martinez is in fact innocent of the crimes.” Based on a motion from the
13   prosecution, the California Superior Court declared him factually innocent.
14         2.     It is shocking that Martinez was ever convicted given the stark differences
15   between him and the true perpetrator. The actual robber had an intimate knowledge of
16   the layout and operating procedures of the South Soto Earl Scheib, a cash-only,
17   discount auto body shop. Not only did Martinez lack any connection to the South Soto
18   Street location, he never worked at an Earl Scheib anywhere. Unlike the robber, who
19   was missing a front tooth, stood 5’10” or taller, wore his hair medium length, and spoke
20   fluent Spanish, Martinez had all his teeth, was shorter, never had medium-length hair,
21   and could barely speak Spanish. Unsurprisingly, given his innocence, no physical or
22   forensic evidence ever implicated him; the perpetrator’s fingerprints, taken at the scene,
23   excluded him. He also had an alibi for each robbery.
24         3.     Martinez’s wrongful conviction was not an accident but rather the result of
25   police misconduct. Defendants, Los Angeles Police Department (LAPD) officers, were
26   desperate for an arrest and became fixated on Martinez by happenstance. To build a
27   case against him despite his innocence, Defendants fabricated false evidence, obtained
28
                                                 1
                            PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 3 of 30 Page ID #:3




1    false identifications using coercion or suggestion, and buried evidence that exculpated
2    him.
3           4.    Defendant Anthony Razo is no stranger to fabricating evidence against
4    Latinos. Eight months after Martinez’s sentencing, Razo falsified police reports
5    claiming his BMW had been set on fire and two Latinos with shaved heads had shot
6    him in the arm. In fact, as he later admitted in a guilty plea to felony insurance fraud,
7    Razo torched his own BMW for insurance money and shot himself in the arm. The “two
8    Latinos with shaved heads” were a complete fabrication.
9           5.    True to form, Razo and his fellow Defendants fabricated evidence to
10   falsely inculpate Martinez. First, Defendants created a composite sketch that looked
11   remarkably like police photographs of Martinez and used suggestion or coercion to
12   cause two eyewitnesses, who had never seen the perpetrator’s face because he had been
13   masked, to adopt the images as truthful representations of their own recollection. Next,
14   Defendants used coercion or suggestion to cause eyewitnesses to make false, tentative
15   identifications of Martinez from photo arrays. Finally, when one witness told the others
16   to identify Martinez at an in-person line-up, Defendants either encouraged this direct
17   suggestion or affirmatively concealed it.
18          6.     Defendants also suppressed exculpatory evidence from the prosecution,
19   Martinez, and the jury. Among other things, they buried information suggesting that the
20   robberies were an inside job carried out by someone with a close connection to a current
21   or former employee of the South Soto Earl Scheib—information that would have
22   exonerated Martinez, who had no connection to the shop. And they suppressed any
23   evidence that would have shown that the “identifications” of Martinez were caused by
24   improper suggestion or coercion.
25          7.    During Martinez’s first trial, two of the prosecution’s key eyewitnesses
26   truthfully admitted that Martinez was not the robber. These admissions, coupled with
27   Martinez’s alibi defense and the weakness of the prosecution’s case, resulted in a hung
28   jury. The judge declared a mistrial on November 27, 2007.
                                                  2
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 4 of 30 Page ID #:4




1          8.      At the retrial, Defendants’ falsified composite sketch became the key piece
2    of evidence against Martinez. Without knowing it was a complete fabrication, the
3    prosecution argued to the jury that Martinez’s resemblance to the sketch proved his
4    guilt. In reality, the sketch resembled Martinez only because of Defendants’
5    misconduct. The jury never learned that the sketch and the purported identifications of
6    Martinez were false and fabricated or that Defendants had used improper coercion or
7    suggestion to obtain them.
8          9.      On April 11, 2008, the innocent Martinez was convicted of nine counts of
9    robbery with personal use of a firearm and was sentenced to forty-seven years and eight
10   months in prison.
11         10.     Defendants’ misconduct caused Maria Martinez, Ruben’s wife who had
12   testified in support of his alibi, to lose more than 12 years of her husband’s
13   companionship.
14         11.     Throughout appeals and post-conviction proceedings, Ruben and Maria
15   Martinez fought ceaselessly to exonerate Ruben. Maria reached out to a former
16   colleague from the L.A. County Sheriff’s Department, who became convinced of
17   Ruben’s innocence. Their tireless advocacy led the L.A. County District Attorney’s
18   Conviction Review Unit (CRU) to reinvestigate and concede Ruben’s innocence. On a
19   motion from the prosecution, the L.A. Superior Court vacated Ruben’s conviction,
20   dismissed his indictment, and found him factually innocent. Thanks to tireless efforts of
21   himself and his wife, Ruben Martinez was the first person the CRU exonerated without
22   the advocacy of a postconviction attorney. He was released on November 12, 2019,
23   after spending nearly twelve and a half years wrongfully incarcerated for crimes he did
24   not commit.
25                                 VENUE AND JURISDICTION
26         12.       This action is brought pursuant to 42 U.S.C. §§ 1983 et seq., and the
27   Fourth and Fourteenth Amendments to the United States Constitution. Jurisdiction is
28
                                                  3
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 5 of 30 Page ID #:5




1    premised on 28 U.S.C. §§ 1331 and 1343(a)(1)-(a)(4), 28 U.S.C. § 1367, and the
2    aforementioned statutory and Constitutional provisions.
3          13.    Venue is proper in the United States District Court for the Central District
4    of California pursuant to 28 U.S.C. § 1391(b) because the events, injuries, and violations
5    of rights alleged herein occurred within the County of Los Angeles, California, which is
6    within this district and because the Defendants, or some of them, reside within the
7    jurisdictional boundaries of this Court.
8                                               PARTIES
9          14.    Plaintiff Ruben Martinez lives in Whittier, California. Martinez was
10   wrongfully incarcerated from his arrest in 2007 until his release in 2019.
11         15.    Plaintiff Maria Martinez lives in Whittier, California. She was deprived
12   the company of her husband, Plaintiff Ruben Martinez, during his wrongful
13   incarceration.
14         16.    Defendant City of Los Angeles is a municipality incorporated in the State
15   of California. The City of Los Angeles was responsible for the training, supervision,
16   and discipline of individual Defendants and for the policies and practices regarding
17   police investigations that were used in this case.
18         17.    At all relevant times, Defendant Anthony Razo was employed by the Los
19   Angeles Police Department (“LAPD”), acting under color of law and in his individual
20   capacity within the scope of employment pursuant to the statutes, ordinances,
21   regulations, policies, customs, and usage of City of Los Angeles and the State of
22   California. Upon information and belief, he is entitled to indemnification under statute
23   and by contract. He is sued in his individual capacity.
24         18.    At all relevant times, Defendant Salvador Lizarraga was employed by the
25   LAPD, acting under color of law and in his individual capacity within the scope of
26   employment pursuant to the statutes, ordinances, regulations, policies, customs, and
27   usage of City of Los Angeles and the State of California. Upon information and belief,
28
                                                  4
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 6 of 30 Page ID #:6




1    he is entitled to indemnification under statute and by contract. He is sued in his
2    individual capacity.
3           19.    At all relevant times, Defendant William Eagleson was employed by the
4    LAPD, acting under color of law and in his individual capacity within the scope of
5    employment pursuant to the statutes, ordinances, regulations, policies, customs, and
6    usage of City of Los Angeles and the State of California. Upon information and belief,
7    he is entitled to indemnification under statute and by contract. He is sued in his
8    individual capacity.
9           20.    At all relevant times, Defendant Marilyn Droz was employed as a
10   contractor by the LAPD, acting under color of law and in her individual capacity within
11   the scope of employment pursuant to the statutes, ordinances, regulations, policies,
12   customs, and usage of City of Los Angeles and the State of California. Upon
13   information and belief, she is entitled to indemnification under statute and by contract.
14   She is sued in her individual capacity.
15                                              FACTS
16                                          The Robberies
17          21.    On December 29, 2005, at around 5:20 p.m., a heavy-set Hispanic man
18   with a missing top front tooth, medium-length hair parted down the middle, and a
19   mustache robbed an Earl Scheib Paint and Body, one of a chain of cash-only discount
20   body shops, on South Soto Street in Boyle Heights, Los Angeles. The perpetrator
21   demonstrated inside knowledge of the layout and operations of the South Soto location.
22   Juan Carlos Rodriguez, the manager and sole eyewitness, described the perpetrator’s
23   face in detail to the police.
24          22. Exactly one year later—on December 29, 2006—the assailant returned and
25   robbed the South Soto Earl Scheib for a second time. During that robbery, the assailant
26   concealed his face under a sock-like painter’s mask, like the ones worn by painters at
27   the Earl Scheib. The mask covered everything but the robber’s eyes and the bridge of
28   his nose.
                                                   5
                              PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 7 of 30 Page ID #:7




1          23.    Although the robber’s face was obscured by the mask, Rodriguez
2    recognized him as the same robber from a year earlier—he had the same clothes,
3    stature, demeanor, mannerisms, and inside knowledge of the South Soto Earl Scheib.
4    After the robbery, Rodriguez described the robber’s face, which he had not seen in a
5    year, and inaccurately told police that the robber had a gap in his front teeth, not that he
6    was missing a tooth.
7          24.    The same assailant robbed the South Soto Earl Scheib three more times
8    within the next year: on March 9, May 18, and May 31, 2007. During each of these
9    robberies, the robber concealed his face and hair. During the third and fourth robberies,
10   he wore the same sock-like painter’s mask that covered everything below the bridge of
11   his nose and above his eyebrows. During the fifth robbery, he wore a hat and red
12   bandana that concealed all but his eyes.
13         25.    Although there were multiple witnesses present for these last four
14   robberies, none saw the robber’s face. Only Rodriguez, who saw the perpetrator during
15   the first robbery, ever saw him unmasked.
16         26.    Yet, it was clear to the victims that the same perpetrator committed every
17   robbery. While they could not recognize his face, employees recognized him by his
18   build, clothes, voice, and familiarity with the South Soto Earl Scheib.
19         27.    The perpetrator seemed to know the Earl Scheib like the back of his hand.
20   He knew where the safe was located and the dates and times when the location was
21   likely to have the most cash on hand—payday, when employees routinely cashed their
22   paychecks out from the safe. The perpetrator also knew that the auto body painter at the
23   Earl Scheib was paid more relative to other employees, knew where he was stationed,
24   and specifically sought him out during the robberies.
25            Martinez becomes a suspect after Defendants’ investigation stalls.
26         28.    By the third robbery, on March 9, Defendants had heard from witnesses
27   that the perpetrator had an inside connection to this Earl Scheib, given his familiarity
28
                                                  6
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 8 of 30 Page ID #:8




1    with the store’s layout and operations. Despite this information, Defendants had not
2    identified a suspect and faced mounting pressure to stop the string of robberies.
3         29.     Two days after the third robbery, police arrested Ruben Martinez in an
4    unrelated incident when they swept up all the Latino men in his building while chasing
5    a shoplifter. Despite Martinez’s lack of involvement in the shoplifting, an officer
6    interviewed him while he was detained.
7          30.    An officer noticed that Martinez had physical characteristics that fit the
8    police’s theory of the “Earl Scheib bandit.” Although Martinez had all of his teeth, short
9    hair, and was shorter than the real perpetrator, he was Latino, heavyset, mustached, and
10   had a noticeable gap tooth—loosely fitting the second description Rodriguez had given
11   of the robber.
12         31.    The officer also reported that Martinez had worked at an auto body shop
13   for ten years, a fact superficially consistent with the theory that the robber worked at the
14   Earl Scheib. But Martinez had never worked at an Earl Scheib, let alone the South Soto
15   location. He had worked off-and-on for a high-end auto body shop in Pomona many
16   years before his interrogation but was employed by a metal manufacturer as a
17   temporary unskilled laborer at the time of his arrest.
18         32.    Martinez had recently gotten married to his deeply religious wife, Maria,
19   and had settled into family life. He had a steady stream of temporary employment and
20   was well-liked by his colleagues and supervisors. He did not own a car and commuted
21   to and from work each day by bus or carpool. He was at work during many of the
22   daytime robberies and has time records proving it.
23         33.    But, desperate to close the investigation, Defendants built a false case
24   against Martinez based on the superficial similarities, real or imagined, he shared with
25   the perpetrator.
26
27
28
                                                  7
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 9 of 30 Page ID #:9




1      Defendants use coercion and suggestion to create a fabricated composite sketch
2                                 that strongly resembles Martinez.
3    34.   Defendants Razo, Eagleson, and Lizarraga worked together to close the two-year
4    investigation of the Earl Scheib robberies. Eagleson was the detective in charge of the
5    case; Razo and Lizarraga did much of the legwork, including preparing and showing
6    photo arrays, obtaining the arrest warrant, and searching Martinez’s home. Lizarraga
7    and Eagleson co-drafted the comprehensive final report of the investigation.
8    35.   Razo was comfortable with fabricating criminal allegations against Latinos and
9    lying in police reports. Months after Martinez’s conviction, Razo set his own BMW on
10   fire for insurance money and falsified police and insurance reports to pay off his debts.
11   Later that month, Razo shot himself in the arm and falsely reported to the police that
12   “two Latinos with shaved heads” had done it.
13         36.    Charged with five felony counts, Razo pleaded guilty to felony insurance
14   fraud and a misdemeanor count of filing a false police report. He admitted that he had
15   set his own BMW on fire and shot himself—the “two Latinos with shaved heads” were
16   a complete fabrication.
17         37.    Following this playbook, Razo and his colleagues fabricated police reports
18   and other inculpatory evidence and suppressed exculpatory evidence to build a false
19   case against Martinez.
20         38.    In April 2007, Defendant Marilyn Droz, a sketch artist, created a
21   composite sketch that bore a striking resemblance to police photographs of Martinez’s
22   face and mouth—including his mustache and gap tooth.
23         39.    Droz and Defendants Lizarraga and Eagleson falsely reported that the
24   sketch was based on descriptions given by Earl Scheib employees William Hernandez
25   and Pedro Sanchez. But Hernandez and Sanchez never saw the perpetrator’s face, could
26   not describe it, and had told the police that the perpetrator wore a sock-like painter’s
27   hood that covered all but his eyes and the bridge of the nose. Nonetheless, the
28   composite sketch purported to depict perpetrator’s full face—including his nose,
                                                    8
                               PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 10 of 30 Page ID #:10




1    mustache, and mouth—in a hood that covered only the ears and hair. The composite
2    included an inset drawing of lips, a mustache, and a gap-tooth.
3          40.    In ordinary police practice in 2007, police artists drafted their sketches
4    with Identikit, a standardized set of pre-drawn facial features, or a similar product. A
5    witness would generally describe a suspect’s facial features, and the sketch artist would
6    assemble those features from pre-drawn examples. The sketch artist would then tweak
7    the composite so it looked more like the witness’s recollection of the suspect’s face and
8    less like an assemblage of generic facial features. On information and belief, this was
9    the standard practice of LAPD sketch artists in 2007.
10         41.    Here, Droz broke from that standard practice and drew the purported
11   sketch of the Earl Scheib bandit from individual photographs, not an Identikit. She and
12   other Defendants showed those photographs to Hernandez and Sanchez. The resulting
13   sketch closely tracked photographs that police had of Martinez.
14         42.    The resemblance was no accident but the result of police misconduct.
15   Either Droz or other Defendants used coercion or suggestion to cause the witnesses to
16   describe the perpetrator based on photos of Hernandez, or Droz simply based her
17   “composite” on photos of Martinez and Defendants used coercion or suggestion to
18   cause the witnesses to adopt it as their own work.
19         43.    Hernandez, in particular, was susceptible to police influence. Defendants
20   were investigating him as a suspect in the Earl Scheib robberies and, upon information
21   and belief, used their suspicions as leverage to cause him to falsely identify Martinez.
22         44.    In written and oral reports to the prosecution, Defendants deliberately
23   misrepresented that Sanchez and Hernandez independently and separately contributed
24   to the composite drawing. Defendants affirmatively concealed their misconduct from
25   the prosecution by deliberately omitting the facts that the drawing was based on
26   photographs of Martinez.
27
28
                                                  9
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 11 of 30 Page ID #:11




1     After a fourth robbery, Defendants fabricate identifications of Martinez through
2                          coercion and suggestion in photo line-ups.
3          45.    On May 23, five days after the fourth robbery, Defendants Razo and
4    Lizarraga showed photo arrays to at least three witnesses—Hernandez, Sanchez, and
5    Edward Mendez. None of those witnesses ever saw more than the robber’s eyes and
6    could not identify him by his face. Nevertheless, Razo and Lizarraga reported that all
7    three witnesses tentatively identified Martinez—the innocent person police already
8    suspected—from a close-up photograph of his face, without suggestion or prompting of
9    any kind from them.
10         46.    In reality, Defendants Razo and Lizarraga caused these false tentative
11   identifications through coercion or suggestion and falsely reported that these
12   identifications were proper, suppressing any mention of their misconduct.
13         47.    Defendants recognized that the tentative identifications were insufficient to
14   satisfy the probable cause requirement needed to arrest Martinez. Consequently,
15   Defendant Eagleson and other Defendants traveled to Rodriguez’s house to get
16   Rodriguez to make a positive identification of Martinez. Rodriguez, like Hernandez,
17   Sanchez, and Mendez, succumbed to police suggestion or coercion and made a false,
18   tentative identification of Martinez. Defendants Eagleson, Lizarraga, and Razo
19   fabricated written and oral reports to the prosecution claiming that Rodriguez made this
20   tentative identification on his own and deliberately suppressed any evidence of police
21   coercion or suggestion.
22      Following the fifth robbery, Defendants use suggestion and coercion to cause
23                     Rodriguez to make a false, positive identification.
24         48.    On May 31, shortly after the fifth robbery, Defendant Eagleson and other
25   Defendants returned to Rodriguez with a new photo array. Using suggestion, coercion,
26
27
28
                                                 10
                            PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 12 of 30 Page ID #:12




1    or other impermissible tactics, Eagleson improperly steered Rodriguez toward
2    Martinez’s photo, and Rodriguez incorrectly identified Martinez as the robber.
3          49.    Eagleson improperly bolstered Rodriguez’s identification of Martinez by
4    telling him, falsely, that Martinez had been arrested for the recent robbery of a
5    neighboring check-cashing business. Eagleson’s additional suggestion improperly
6    increased Rodriguez’s confidence in his false identification.
7          50.    Eagleson met frequently with Rodriguez during the ensuing months to
8    reinforce the false identification, repeatedly telling Rodriguez that he had picked the
9    right suspect. During trial, Eagleson drove Rodriguez to court and continued to
10   improperly influence him by telling him he had picked the right suspect.
11         51.    Eagleson falsely reported in written and oral reports to the prosecution that
12   Rodriguez had identified Martinez spontaneously without police suggestion. He
13   intentionally suppressed evidence that the identification was, in fact, the product of
14   police coercion and suggestion and deliberately suppressed the fact that he improperly
15   bolstered Rodriguez’s identification by falsely telling him that Martinez had robbed the
16   check-cashing store.
17       Now armed with fabricated evidence as probable cause, Defendants arrest
18                          Martinez for crimes he did not commit.
19         52.    Based solely on Rodriguez’s false identification and other fabricated
20   evidence, Defendants arrested Martinez on June 1, 2007, and searched his house.
21   Defendants found no incriminating evidence in his house because there was none—
22   Martinez had nothing to do with the Earl Scheib robberies.
23    Defendants encourage or condone direct suggestion during an in-person line-up.
24         53.    With Martinez in custody, Defendants conducted an in-person line-up with
25   at least seven current and former Earl Scheib employees who witnessed the robberies.
26   Mendez, the Earl Scheib manager who replaced Rodriguez, refused to attend. He said
27
28
                                                 11
                            PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 13 of 30 Page ID #:13




1    that he wouldn’t be able to identify the robber because he never saw the perpetrator’s
2    face.
3            54.   Common police practice in 2007 required witnesses to be kept separate
4    during line-up procedures so that they would not improperly influence each other.
5    Defendants, however, kept all of the witnesses together in one room, allowing them to
6    talk to each other while the line-up took place in a separate room. On information and
7    belief, those defendants included Razo and Eagleson.
8            55.   Rodriguez had earlier identified Martinez due to police suggestion, and his
9    “identification” had repeatedly been reinforced by Eagleson, who improperly and
10   falsely told him that Martinez had committed other robberies. Through this and other
11   suggestion by Defendants, Rodriguez misidentified Martinez as the robber.
12           56.   Afterward, Defendants sent Rodriguez to rejoin the other witnesses, and he
13   told them to pick Martinez, describing his appearance. Defendants either deliberately
14   instructed Rodriguez to tell the other witnesses to identify Martinez or were aware that
15   he did so and did nothing to stop him. Defendants did not document anywhere that
16   Rodriguez told the other witnesses which suspect to pick.
17           57.   Two other witnesses, Pedro Sanchez and Chris Devora, succumbed to
18   improper suggestion by both Rodriguez and Defendants and incorrectly identified
19   Martinez as the robber. Neither witness had ever seen the robber’s face and only
20   identified Martinez because Rodriguez and the police told them which suspect to select.
21   Defendants affirmatively concealed this misconduct from the prosecution.
22           58.   Despite improper suggestion from Rodriguez and Defendants, however,
23   most of the witnesses refused to falsely identify Martinez. Of the seven or more
24   witnesses to view the in-person line-up, only three made identifications. William
25   Hernandez, who had participated in the false composite sketch of Martinez and had
26   purportedly identified Martinez from a photo array, truthfully denied recognizing the
27   robber.
28
                                                  12
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 14 of 30 Page ID #:14




1                          Defendants suppress exculpatory evidence.
2            59.   Defendants also suppressed exculpatory evidence that would have
3    undermined the prosecution of Martinez.
4            60.   During each robbery, the perpetrator showed an uncanny knowledge of the
5    South Soto Earl Scheib’s layout and operations. He timed the robberies to coincide with
6    the Earl Scheib payroll dates knowing that the shop kept additional cash on hand
7    because most employees cashed their paychecks out from the safe. The robber also
8    knew that the shop’s painter made more money than the other employees and
9    individually sought him out during the robberies. The perpetrator knew where the safe
10   was kept and where the employees, including the higher-paid painter, were assigned to
11   work. Because of this apparent inside knowledge, the witnesses believed the robberies
12   were an inside job, committed by someone with close ties to a former or current
13   employee of this branch.
14           61.   Witnesses reported their suspicions to Defendants, and Defendants began
15   investigating Hernandez as a possible suspect. The investigation was abandoned,
16   however, after Defendants built the false case against Martinez, who had no ties to the
17   South Soto Earl Scheib or any other location. The police file omits any mention of the
18   crime being an inside job or of the investigation of Hernandez. Defendants deliberately
19   suppressed this information from written and oral reports to the prosecution to avoid
20   detracting from the case against Martinez.
21           62.   Also missing from the police file is any record of running a license plate
22   number taken by witnesses from the perpetrator’s vehicle. In 2007, it was common
23   practice in the LAPD to run suspect license plates, and the task could be accomplished
24   by computer in a matter of seconds. But because Martinez did not own a car—and,
25   more importantly, had no involvement in the Earl Scheib robberies—the suspect license
26   plate could not be connected to him. Rather than reporting the exculpatory results of the
27   license plate check, however, Defendants did not include them anywhere in the police
28   file.
                                                  13
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 15 of 30 Page ID #:15




1      Despite the introduction of falsified identifications, the first trial ends in a hung
2                                                jury.
3          63.    Despite Defendants’ investigative misconduct, the evidence at the first trial
4    strongly suggested his innocence. No physical or forensic evidence implicated
5    Martinez. Of the eleven or more robbery victims, only five were asked to identify
6    Martinez, and two of those witnesses denied that he was the perpetrator. Hernandez, the
7    only witness present for four of the five robberies, truthfully testified that the
8    perpetrator had a different height and build than Martinez. Earl Scheib manager Eddie
9    Mendez agreed, testifying that the perpetrator was taller than Martinez.
10         64.    Martinez presented a vigorous defense, including credible evidence of his
11   alibi through the testimony of his former employers and his wife, Maria.
12         65.    The only evidence of Martinez’s guilt was the “identifications” from
13   Rodriguez, Sanchez, and Devora, who, unknown to the prosecution, defense, or jury,
14   had each identified Martinez through police suggestion or coercion.
15         66.     Hernandez and Mendez’s admissions that Martinez was not the
16   perpetrator, coupled with the lack of physical evidence and the strength of Martinez’s
17   alibis, caused the jury to hang. On November 27, 2007, the judge declared a mistrial.
18           Defendants’ misconduct causes Martinez’s conviction at his re-trial.
19         67.    At the retrial, Defendants’ false and fabricated evidence tipped the scales
20   against Martinez. In place of Hernandez, who exculpated Martinez in the first trial, the
21   case hinged on the fabricated composite sketch Defendants had falsely attributed to
22   Hernandez. Unaware that Defendants had improperly influenced the sketch to make it
23   resemble their then suspect, Martinez, the prosecution presented the sketch as the work
24   of eyewitnesses, arguing that Martinez’s resemblance to it proved his guilt. Based on
25   Defendants’ fabrications, the jury believed that it had been drawn using descriptions
26   from Hernandez and Sanchez.
27         68.    The tentative identifications obtained by Defendants through suggestion
28   and coercion were also used at trial. The reliability of Sanchez’s supposed identification
                                                  14
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 16 of 30 Page ID #:16




1    of Martinez was bolstered by the police report claiming that he tentatively identified
2    Martinez from a photo array. Mendez, who testified at the first trial that Martinez was
3    not the perpetrator, was examined at the second trial about his purported tentative
4    photo-array identification. The prosecution was unaware, nor did the jury ever learn,
5    that those “identifications” were caused by improper suggestion or coercion.
6          69.    The only other evidence of Martinez’s guilt were the three false and
7    fabricated “identifications” from Rodriguez, Sanchez, and Devora. But each of these
8    witnesses had only identified Martinez based on undisclosed suggestion or coercion.
9          70.    Martinez again maintained his innocence and presented evidence from two
10   former supervisors, his wife Maria, and another family member supporting his alibi.
11         71.    Nevertheless, on April 11, 2008, the jury convicted Martinez on the basis
12   of the Defendants’ fabricated composite sketch, the fabricated identifications from the
13   photo and physical line-ups, and the in-court identifications. Neither the defense nor the
14   jury ever learned that the falsified “identifications” were the product of police
15   misconduct and that none of the witnesses had actually provided genuine, unsuggested,
16   and uncoerced identifications of Martinez. Nor did the jury learn that the real
17   perpetrator had an inside connection to Earl Scheib or that Defendants had affirmatively
18   buried that lead from the prosecution and defense once they fixated on Martinez as a
19   suspect.
20         72.    Despite his innocence, on May 20, 2008, Ruben Martinez was sentenced to
21   serve forty-seven years and eight months in prison.
22         Martinez fights for 11 years to prove his innocence, and the CRU finally
23                             reinvestigates and exonerates him.
24         73.    Martinez spent the next 11 years fighting to prove his innocence. He
25   brought direct appeals and collateral challenges in both state and federal courts. All of
26   his applications were denied.
27         74.    Though Martinez remained in prison, he had a powerful advocate outside
28   its walls—his wife, Maria. Maria convinced her former colleague, Catherine Wills, a
                                                  15
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 17 of 30 Page ID #:17




1    retired deputy sheriff with the L.A. County Sheriff’s Department, of Ruben’s
2    innocence.
3          75.    Together, Wills and Maria compiled a thick binder of evidence exonerating
4    Ruben and passed it on to the L.A. County prosecutor’s newly established CRU.
5          76.    The CRU conducted its own reinvestigation and gathered yet more proof
6    that Martinez was wrongfully convicted. The CRU interviewed Martinez’s former
7    employers and colleagues and uncovered documentary evidence, including timecards
8    and paystubs, that definitively proved Martinez’s alibi.
9          77.     Based on this evidence, the CRU concluded that Martinez was actually
10   innocent, and, on November 1, 2019, the prosecution moved to vacate Martinez’s
11   conviction, admitting that it “not only lost faith in his conviction but also was convinced
12   Mr. Martinez is, in fact, innocent of the crimes.”
13         78.    The District Attorney continued to say that “Mr. Martinez’s case serves as
14   a stark reminder to all of us: Despite our best efforts, we don’t always get it right.”
15         79.    On November 12, 2019, L.A. County Superior Court Judge William Ryan
16   vacated Mr. Martinez’s conviction, dismissed his case with prejudice, and found him
17   factually innocent of the crimes for which he was convicted. On that day, for the first
18   time in more than 12 years, Martinez walked free.
19                                          DAMAGES
20
           80.    Plaintiff Ruben Martinez lost more than 12 years of his life incarcerated for
21
     a crime he did not commit. He spent that time separated from his wife, Plaintiff Maria
22
     Martinez. Both Plaintiffs lost more than 12 years of spousal love, support, and physical
23
     intimacy. They must now restart their life together despite the unimaginable experience
24
     of wrongful incarceration.
25
           81.    As a direct result of Defendants’ intentional, bad faith, willful, wanton,
26
     reckless, or deliberately indifferent acts and omissions, Martinez sustained injuries and
27
     damages, which continue to date and will continue into the future, including: loss of
28
     freedom for more than 12 years; physical pain and suffering; severe mental anguish;
                                                  16
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 18 of 30 Page ID #:18




1    emotional distress; loss of family relationships; severe psychological damage; loss of
2    property; legal expenses; loss of income and career opportunities; humiliation,
3    indignities, and embarrassment; degradation; permanent loss of natural psychological
4    development; and restrictions on all forms of personal freedom including but not
5    limited to diet, sleep, personal contact, educational opportunity, vocational opportunity,
6    athletic opportunity, personal fulfillment, sexual activity, family relations, reading,
7    television, movies, travel, enjoyment, and expression, for which he is entitled to
8    monetary relief.
9            82.   Additionally, the emotional pain and suffering caused by losing those years
10   has been substantial. During his incarceration, Martinez was stripped of the various
11   pleasures of basic human experience, from the simplest to the most important, which all
12   free people enjoy as a matter of right. Among other losses, Martinez was separated from
13   his loving wife, Maria, after only five months’ marriage. When they married, Ruben
14   was 37 and Maria was 46. When Ruben was freed, he was 49 and Maria was 59.
15   Martinez was also unable to visit his mother as she passed away and could not attend
16   her funeral. He also lost three uncles and a 14-year-old nephew during his incarceration
17   and could not attend their funerals either. He missed his sister’s wedding and numerous
18   family births. Martinez also missed out on the ability to share holidays and other life
19   events with loved ones, the opportunity to spend time with his new wife, to have a
20   family, and the fundamental freedom to live one’s life as an autonomous human being.
21           83.   Maria Martinez, likewise, was wrongfully deprived of the company and
22   support of her husband during his more than 12 years of wrongful incarceration. During
23   that time, she could not share her most important life experiences, including holidays,
24   births, funerals, and other life events, with her beloved husband. She suffered persistent
25   anxiety and panic attacks, causing her significant distress and lost time at work. She
26   was also deprived of his financial support while he was incarcerated and unable to
27   work.
28
                                                  17
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 19 of 30 Page ID #:19




1                                      FEDERAL CLAIMS
2
                                               COUNT I
3
      42 U.S.C. § 1983 Claim for Deprivation of Liberty Without Due Process of Law
4    and Violation of Right to a Fair Trial Under the Fourteenth Amendment Based on
5    Fabrication of False Evidence Against Defendants Razo, Eagleson, Lizarraga, and
                                             Droz
6
           84.    Plaintiff hereby incorporates each of the allegations of this Complaint as if
7
     fully set forth herein, and further alleges as follows:
8
           85.    Defendants fabricated false evidence of Martinez’s guilt, thereby violating
9
     Martinez’s right to a fair trial and causing him to be deprived of his liberty without due
10
     process of law. Defendants caused this false evidence to be used against Martinez in his
11
     prosecution and at trial and failed to disclose to either the prosecution or defense that
12
     this evidence was false and fabricated.
13
           86.    Among this fabricated evidence was a composite sketch created by Droz
14
     that closely resembled police photos of Martinez. Droz, Lizarraga, and Eagleson falsely
15
     attributed the composite to descriptions given spontaneously and without police
16
     misconduct by two eyewitnesses. In fact, Defendants had used coercion or suggestion to
17
     cause the witnesses to adopt the composite sketch as their own work. In a written report,
18
     Lizarraga and Eagleson falsely stated that the composite sketch was created from
19
     witness descriptions, not photographs of Martinez.
20
           87.    Defendants also obtained false and fabricated tentative eyewitness
21
     identifications through suggestion, coercion, or other improper means:
22
                  a.     Defendants including Razo, Eagleson, and Lizarraga used
23
     suggestion or coercion to cause Rodriguez, Hernandez, Mendez, and Sanchez to make
24
     tentative identifications of Martinez from a photo array.
25
                  b.     Defendants including Eagleson used suggestion or coercion to cause
26
     Rodriguez to make a positive identification of Martinez from a photo array and
27
     improperly bolstered Rodriguez’s identification by falsely telling him that Martinez had
28
                                                  18
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 20 of 30 Page ID #:20




1    been involved in other robberies, including the recent robbery of a neighboring check-
2    cashing store.
3                  c.    Defendants including Razo, Eagleson, Lizarraga, or others
4    fabricated three false identifications of Martinez from a live line-up from Rodriguez,
5    Sanchez, and Devora. Defendants either instructed Rodriguez to tell Sanchez and
6    Devora which suspect to pick from the line-up or were aware that he did so and took no
7    action to stop the ensuing false identifications.
8           88.    The criminal case against Martinez was weak, and the only evidence
9    against him was the foregoing false evidence fabricated by Defendants. Had evidence of
10   Defendants’ misconduct been disclosed, it would have cast doubt on the only evidence
11   presented as to Martinez’s guilt, would have been used at trial to impeach Defendants
12   and other witnesses, and would have demonstrated the invalidity of Defendants’ entire
13   investigation. Defendants’ actions, individually and cumulatively, played a direct and
14   decisive role in the jury’s guilty verdict and were highly prejudicial to Martinez’s
15   defense. In consequence, without the false evidence that Defendants fabricated, or had
16   Defendants’ misconduct been disclosed, Martinez’s trial would most likely have had a
17   different result.
18          89.    The foregoing acts and omissions were deliberate, reckless, wanton, cruel,
19   motivated by evil motive or intent, done in bad faith, or involved callous indifference to
20   Martinez’s federally protected constitutional rights. These acts were perpetrated while
21   Defendants were acting in their capacities as employees or agents of the City of Los
22   Angeles and under color of state law. No reasonable officer would have believed this
23   conduct was lawful in 2007 and 2008.
24          90.    As a direct and proximate result of Defendants’ actions, Martinez was
25   wrongly arrested, detained, and charged with armed robbery with special allegations;
26   prosecuted, convicted, and sentenced to forty-seven years and eight months in prison;
27   incarcerated for more than 12 years, and suffered the other grievous injuries and
28   damages set forth above.
                                                  19
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 21 of 30 Page ID #:21




1                                            COUNT II
2     42 U.S.C. § 1983 Claim for Deprivation of Liberty Without Due Process of Law
3    and Violation of Right to a Fair Trial Under the Fourteenth Amendment Based on
          Withholding Material Exculpatory and Impeachment Evidence Against
4                     Defendants Razo, Eagleson, Lizarraga, and Droz
5          91.    Plaintiff hereby incorporates each of the allegations of this Complaint as if
6    fully set forth herein, and further alleges as follows:
7          92.    Defendants Razo, Eagleson, Lizarraga, and Droz deprived Martinez of his
8    right to a fair trial by withholding material exculpatory and impeachment evidence from
9    prosecutors and the defense in violation of the Constitution and Brady v. Maryland, 373
10   U.S. 83 (1963) and its progeny.
11         93.    Defendants Razo, Eagleson, Lizarraga, and Droz either directly
12   participated or knew about the fabrication of false inculpatory evidence and
13   concealment of exculpatory evidence described herein and intentionally failed to
14   disclose it to prosecutors and the defense. Defendants’ misconduct in withholding
15   material exculpatory and impeachment evidence included but is not limited to:
16                a.     Withholding from prosecutors and the defense information that the
17   Earl Scheib robberies were an inside job perpetrated by a disgruntled employee or with
18   the assistance of a current employee;
19                b.     Withholding from prosecutors and the defense information that
20   Razo, Eagleson, and Lizarraga had investigated Hernandez as the perpetrator of the
21   crimes;
22                c.     Withholding from prosecutors and the defense the true
23   circumstances of the drafting of the composite sketch and falsely reported that it was
24   based on descriptions from Hernandez and Sanchez;
25                d.     Withholding from prosecutors and the defense that Razo, Eagleson,
26   and Lizarraga had used suggestion or coercion to cause Hernandez, Sanchez, Mendez,
27   and Rodriguez to make tentative identifications of Martinez from a photo array;
28
                                                  20
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 22 of 30 Page ID #:22




1                  e.    Withholding from prosecutors and the defense that Eagleson had
2    used suggestion or coercion to cause Rodriguez to make a false identification of
3    Martinez from a second photo array and that Eagleson had improperly bolstered that
4    identification by falsely telling Rodriguez that Martinez had committed other robberies;
5                  f.    Withholding from prosecutors and the defense that Eagleson, Razo,
6    or Lizarraga used suggestion or coercion to cause Rodriguez to falsely identify
7    Martinez from a line-up;
8                  g.    Withholding from prosecutors and the defense that the witnesses had
9    been kept in the same room and allowed to communicate during the in-person line-up
10   and that Rodriguez had told them which suspect to choose, either based on instructions
11   from Eagleson, Razo, or Lizarraga, or with their knowledge and consent; and
12                 h.    Withholding evidence of Defendants’ misconduct throughout the
13   investigation, which undermined their credibility and the reliability of the investigation
14   as a whole.
15         94.     The criminal case against Martinez was weak, and the only evidence
16   against him was the false evidence fabricated by Defendants. Had any of this
17   suppressed exculpatory or impeachment evidence been disclosed, Martinez would never
18   have been wrongly convicted.
19         95.     The foregoing acts and omissions were deliberate, reckless, wanton, cruel,
20   motivated by evil motive or intent, done in bad faith, or involved callous indifference to
21   Martinez’s federally protected constitutional rights. These acts were perpetrated while
22   Defendants were acting in their capacities as employees or agents of the City of Los
23   Angeles and under color of state law. No reasonable officer in 2007 and 2008 would
24   have believed the foregoing conduct was lawful.
25         96.     As a direct and proximate result of Defendants’ actions, Martinez was
26   wrongly arrested, detained, and charged with armed robbery; prosecuted, convicted, and
27
28
                                                  21
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 23 of 30 Page ID #:23




1    sentenced to forty-seven years and eight months in prison; incarcerated for more than
2    12 years, and suffered the other grievous injuries and damages set forth above.
3                                            COUNT III
4    42 U.S.C. § 1983 Claim for Malicious Prosecution and Violation of the Fourth and
5    Fourteenth Amendments Against Defendants Razo, Eagleson, Lizarraga, and Droz

6          97.    Plaintiff hereby incorporates each of the allegations of this Complaint as if
7    fully set forth herein, and further alleges as follows:
8          98.    Defendants Razo, Eagleson, Lizarraga, and Droz caused criminal
9    proceedings to be brought against Martinez without probable cause and without any
10   reasonable belief in guilt. Martinez is completely innocent of the Earl Scheib robberies.
11   As Defendants knew, the sole basis for the criminal action against Martinez was the
12   false evidence that Defendants fabricated. No reasonable officer in 2007 or 2008 would
13   have believed that fabricated evidence provided probable cause to arrest, and no
14   reasonable officer in 2007 or 2008 would have believed that an arrest without probable
15   cause was justified.
16         99.    Defendants also continued the prosecution against Martinez on the basis of
17   this false and fabricated inculpatory evidence and suppressed material exculpatory
18   evidence, thereby subjecting Martinez to an ongoing seizure in violation of the Fourth
19   and Fourteenth Amendments.
20         100. The criminal proceedings against Martinez were initiated with malice.
21   Defendants Razo, Eagleson, Lizarraga, and Droz caused the charges against Martinez to
22   be filed by knowingly providing the prosecution misinformation, concealing
23   exculpatory evidence, and otherwise engaging in wrongful and bad faith conduct that
24   caused the initiation of the legal proceedings against Martinez when they knew there
25   was no probable cause.
26         101. Defendants initiated the action against Martinez for the purpose of denying
27   Martinez’s constitutional rights, including his right to be free from unreasonable
28
                                                  22
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 24 of 30 Page ID #:24




1    searches and seizures, and his right to not be deprived of liberty without due process of
2    law.
3            102. As a direct and proximate result of Defendants’ actions, Martinez was
4    wrongly arrested, detained, and charged with armed robbery; prosecuted, convicted, and
5    sentenced to forty-seven years and eight months in prison; incarcerated for more than
6    12 years, and suffered the other grievous injuries and damages set forth above.
7            103. The criminal proceedings against Martinez terminated in his favor. The
8    prosecution conceded Martinez’s innocence and moved to vacate his conviction and
9    dismiss the indictment. On November 12, 2019, the Superior Court dismissed all
10   charges against Martinez and found that he was factually innocent of the crimes.
11                                           COUNT IV
12          42 U.S.C. § 1983 Civil Rights Conspiracy Claim Against Defendants Razo,
13                                Eagleson, Lizarraga, and Droz

14           104. Plaintiff hereby incorporates each of the allegations of this Complaint as if
15   fully set forth herein, and further alleges as follows:
16           105. Defendants Razo, Eagleson, Lizarraga, Droz, and others yet unknown
17   agreed among themselves and others, including Juan Carlos Rodriguez, to act in concert
18   to deprive Martinez of his clearly established constitutional rights as protected by the
19   Fourth and Fourteenth Amendments, including his right not to be deprived of liberty
20   without due process of law and to be free from illegal seizure.
21           106. As described in detail above, in furtherance of the conspiracy, Defendants
22   Razo, Eagleson, Lizarraga, Droz, and others, including Rodriguez, engaged in and
23   facilitated numerous overt acts in furtherance of the conspiracy, including but not
24   limited to, the following misconduct:
25                 a.     Defendants, including but not limited to Razo, Eagleson, Lizarraga,
26   and Droz acted in concert to fabricate a composite sketch drawn from a photograph of
27   Martinez and falsely attributed to two eyewitnesses;
28
                                                  23
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 25 of 30 Page ID #:25




1                  b.    Defendants, including but not limited to Razo, Eagleson, and
2    Lizarraga, acted in concert to fabricate false tentative or positive eyewitness
3    identifications of Martinez from Rodriguez, Hernandez, Mendez, Sanchez, and Devora
4    using suggestion or coercion. They also acted in concert to fabricate police reports
5    falsely representing that these identifications were made immediately and unequivocally
6    when, in fact, none of the witnesses made an identification without unlawful
7    suggestion;
8                  c.    Defendants, including but not limited to Eagleson, Razo, and
9    Lizarraga, acted in concert with Rodriguez to suggest to other witnesses that Martinez
10   was guilty and that they should identify him during the in-person line-up; and
11                 d.    Defendants, including but not limited to Razo, Eagleson, and
12   Lizarraga, acted in concert to suppress evidence that the Earl Scheib robberies were an
13   inside job perpetrated by a disgruntled former employee or with the help of a current
14   employee. They also worked in concert to suppress evidence that Hernandez had been
15   investigated as a suspect.
16         107. No reasonable officer in 2007 or 2008 would have believed this conduct
17   was lawful. As a direct and proximate result of Defendants’ actions, Martinez was
18   wrongly arrested, detained, and charged with armed robbery; prosecuted, convicted, and
19   sentenced to forty-seven years and eight months in prison; incarcerated for more than
20   12 years, and suffered the other grievous injuries and damages set forth above.
21                                        COUNT V
22        42 U.S.C. § 1983 Failure to Intervene Against Defendants Razo, Eagleson,
                                     Lizarraga, and Droz
23
           108. Plaintiff hereby incorporates each of the allegations of this Complaint as if
24
     fully set forth herein, and further allege as follows:
25
           109. By their conduct and under color of state law, Defendants, acting within
26
     the scope of their employment, had opportunities to intervene on behalf of Martinez to
27
     prevent his malicious prosecution and deprivation of liberty without due process of law,
28
     but with deliberate indifference, declined to do so. No reasonable officer in 2007 or
                                                  24
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 26 of 30 Page ID #:26




1    2008 would have believed this conduct was lawful. Defendants’ failures included but
2    are not limited to:
3                 a.       Failing to intervene to prevent or stop the fabrication of a false
4    composite sketch of Martinez drawn from a photograph and falsely attributed to
5    descriptions by two eyewitnesses;
6                 b.       Failing to intervene to prevent or stop the fabrication of eyewitness
7    identifications;
8                 c.       Failing to intervene to prevent or stop the suggestion or coercion
9    used to obtain those identifications;
10                d.       Failing to intervene to prevent or stop the fabrication of reports on
11   those false and fabricated eyewitness identifications; and
12                e.       Failing to intervene to prevent or stop the concealment and
13   suppression of exculpatory evidence.
14         110. These Defendants’ failures to intervene violated Martinez’s clearly
15   established constitutional right not to be deprived of liberty without due process of law
16   as guaranteed by the Fourth and Fourteenth Amendments. No reasonable officer or
17   investigator in 2007 or 2008 would have believed that failing to intervene to prevent
18   Defendants from fabricating inculpatory evidence, concealing and withholding
19   exculpatory evidence, or causing Martinez to be arrested and prosecuted without
20   probable cause, were lawful.
21         111. These Defendants’ acts and omissions, as described in the preceding
22   paragraphs, were the direct and proximate cause of Martinez’s injuries. Defendants
23   knew, or should have known, that their conduct would result in Martinez’s wrongful
24   arrest, prosecution, conviction, and incarceration.
25         112. As a direct and proximate result of Defendants’ failure to intervene,
26   Martinez was wrongly arrested, detained, and charged with armed robbery; prosecuted,
27   convicted, and sentenced to forty-seven years and eight months in prison; incarcerated
28
                                                    25
                               PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 27 of 30 Page ID #:27




1    for more than 12 years, and suffered the other grievous injuries and damages set forth
2    above.
3                                 CALIFORNIA LAW CLAIMS
4                                      COUNT VI
5     Claim Under California State Law on Behalf of Both Ruben and Maria Martinez
      for Loss of Consortium Against Defendants Razo, Eagleson, Lizarraga, and Droz
6
           113. Plaintiff hereby incorporates each of the allegations of this Complaint as if
7
     fully set forth herein, and further allege as follows:
8
           114. Ruben and Maria Martinez had been married only five months before
9
     Defendants caused Ruben to be wrongfully arrested for the Earl Scheib robberies—
10
     crimes he did not commit. Ruben and Maria Martinez remained married after his arrest
11
     and to this day.
12
           115. Defendants, through negligence or intentional misconduct caused Ruben to
13
     be wrongfully prosecuted for crimes he did not commit. Defendants fabricated evidence
14
     and suppressed exculpatory evidence causing Ruben to be incarcerated for more than 12
15
     years. Had it not been for Defendants’ negligence or intentional misconduct, Ruben
16
     would not have been incarcerated for that period of time.
17
           116. During Ruben’s more than 12-year-long incarceration, both Ruben and
18
     Maria lost the consortium of one another. Although newlywed, they were unable to live
19
     together as spouses and enjoy each other’s emotional support and companionship.
20
     Defendants’ misconduct proximately caused this loss.
21
           117. On December 17, 2019, Ruben Martinez submitted a claim for damages to
22
     the City of Los Angeles under California Government Code § 910. On January 3, 2020,
23
     Maria Martinez submitted a claim for damages to the City of Los Angeles under
24
     California Government Code § 910. The City of Los Angeles did not provide written
25
     notice rejecting either claim under California Government Code § 913. Forty-five days
26
     have elapsed since Ruben and Maria Martinez submitted their claims.
27
28
                                                  26
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 28 of 30 Page ID #:28




1                                           COUNT VIII
2        Claim Under California State Law, Cal. Gov. Code § 815.2, for Respondent
3             Superior and Vicarious Liability Against the City of Los Angeles

4          118. Plaintiff hereby incorporates each of the allegations of this Complaint as if
5    fully set forth herein, and further allege as follows:
6          119. Martinez suffered the aforementioned injuries as a proximate result of the
7    misconduct of the individual Defendants.
8          120. During all relevant times, Defendants were employees or contractors of the
9    Los Angeles Police Department and the City of Los Angeles.
10         121. Defendants’ tortious conduct was undertaken while carrying out routine
11   investigative functions. The conduct was reasonably expected by, and in fact foreseen
12   by, Defendants’ employer.
13         122. The acts and omissions of Defendants that proximately caused Martinez’s
14   injuries were within the scope of Defendants’ employment with the Los Angeles Police
15   Department and the City of Los Angeles.
16         123. On December 17, 2019, Ruben Martinez submitted a claim for damages to
17   the City of Los Angeles under California Government Code § 910. On January 3, 2020,
18   Maria Martinez submitted a claim for damages to the City of Los Angeles under
19   California Government Code § 910. The City of Los Angeles did not provide written
20   notice rejecting either claim under California Government Code § 913. Forty-five days
21   have elapsed since Ruben and Maria Martinez submitted their claims.
22                                           COUNT IX
23
        Claim Under California State Law, Cal. Gov. Code § 825, Against City of Los
24                                      Angeles
25
           124. Plaintiff hereby incorporates each of the allegations of this Complaint as if
26
     fully set forth herein, and further alleges as follows:
27
28
                                                  27
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 29 of 30 Page ID #:29




1          125. California law provides that public entities are directed to pay any tort
2    judgment for compensatory damages for which employees are liable within the scope of
3    their employment activities.
4          126. At all relevant times, the Defendants were employees or contractors of the
5    City of Los Angeles Police Department and the City of Los Angeles who acted within
6    the scope of their employment in committing the misconduct described herein.
7                                     PRAYER FOR RELIEF
8
           WHEREFORE, Martinez demands judgment jointly and severally against
9
     Defendants as follows:
10
11         A.    That the Court award compensatory damages to him and against the
12         Defendants, jointly and severally, in an amount to be determined at trial but that
13         exceeds the jurisdictional limits of all lower courts that would otherwise have
14         jurisdiction over this action;
15         B.    That the Court award punitive damages to him, and against all individual
16         Defendants, in an amount to be determined at trial, that will deter such conduct
17         by Defendants in the future;
18         C.    For a trial by jury;
19         D.    For pre-judgment and post-judgment interest and recovery of his costs,
20         including reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 for all 42
21         U.S.C. § 1983 claims; and
22         E.    For any and all other relief to which he may be entitled.
23
     DATED: November 19, 2020                           The Law Offices of Ian Wallach, P.C.
24
25
26                                                By: ________________________________
27                                                     IAN WALLACH
                                                      Attorneys for Plaintiffs
28                                                    RUBEN & MARIA MARTINEZ
                                                   28
                              PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-10559 Document 1 Filed 11/19/20 Page 30 of 30 Page ID #:30




1    DATED: November 19, 2020                          Angela Berry, a Prof. Law Corp.
2
3                                                By: ________________________________
                                                      ANGELA BERRY
4                                                    Attorneys for Plaintiffs
                                                     RUBEN & MARIA MARTINEZ
5
6
                                         JURY DEMAND
7
           1.     Pursuant to the Seventh Amendment of the United States Constitution,
8
     Martinez requests a jury trial on all issues and claims set forth in this Complaint.
9
10   DATED: November 19, 2020                          The Law Offices of Ian Wallach, P.C.
11
                                                 By: ________________________________
12                                                    IAN WALLACH
13
                                                     Attorneys for Plaintiffs
                                                     RUBEN & MARIA MARTINEZ
14
15   DATED: November 19, 2020                          Angela Berry, a Prof. Law Corp.
16
17                                               By: ________________________________
                                                      ANGELA BERRY
18                                                   Attorneys for Plaintiffs
                                                     RUBEN & MARIA MARTINEZ
19
20
21
22
23
24
25
26
27
28
                                                  29
                             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
